DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 3 have been amended.  Claims 6, 13-14, and 16-20 are cancelled.  Claims 1-5, 7-12, 15, and 21-28 are pending in the instant application.  Claims 1-5, 7-12, 15, and 21-28 are under examination on the merits.  

Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 07/24/2021, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.


Response to Amendment
The Amendment by Applicants’ representative Suzannah K. Sundby on 07/24/2021 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicants’ amendment to claims 1, and 3 by further limiting “the concentration of the one or more alpha-ketobutyrate compounds and/or one or more glutarate compounds in the topical composition is 1 mM to 50 mM” obviates the rejection because claim 2 of cited the `112 patent does not teach the concentration of the alpha-ketoglutarate (OKG) in the topical composition is 1 mM to 50 mM.  The rejection is hereby withdrawn.

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ argument is on the ground that Hu `880 and Pertile `112, alone or in combination, fail to teach or suggest the claimed invention as set forth in claims 1 and 3, -3x144/1000)x 100%)=0.0144% b.w.] to 50 mM (50x0.0144%=0.72% b.w.) corresponds to 0.0144% b.w. to 0.72% b.w., wherein the molecular weight of OKG (C5H4O5) is 144.   Therefore, claimed concentration of 1 mM to 50 mM OKG reads on the preferred concentration of 0.05% b.w. to about 0.1% b.w. disclosed in Pertile `112.  In terms of the topical composition that does not contain a fatty acid, the composition of Pertile `112 does not comprises a fatty acid, see Examples 1-6.   Therefore, Applicant’s argument is not persuasive.  The rejection is maintained. The 103(a) rejection is revised and cited below.

The following rejections are necessitated by the amendment filed 07/24/2021:

Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12, 15, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,470,880 (“the 880 patent”) in view of U.S. Patent No. 8,466,112 (“the 112 patent”).   

Applicants’ claim 1 is drawn to a method for treating, inhibiting, or reducing age-related hair loss or pigmentation loss in a subject which comprises administering to the subject a topical composition comprising a therapeutically effective amount of one or more alpha-ketobutyrate compounds and/or one or more glutarate compounds; and a pharmaceutically acceptable carrier selected from solvents, dispersion media, antibacterial and antifungal agents, isotonic 

Applicants’ claim 3 is drawn to a method of stimulating new hair growth in a subject in need thereof who is suffering from age-related hair loss, comprising: administering to the subject a topical composition consisting of comprising a carrier and a therapeutically effective amount of a compound of Formula I 
    PNG
    media_image1.png
    124
    215
    media_image1.png
    Greyscale
, wherein the topical composition does not contain a fatty acid, wherein the concentration of the compound of Formula I in the topical composition is 1 mM to 50 mM.
Claims 1 and 3 define the topical composition with an open-ended transition phrase “comprising”, which indicates the composition may further contain other ingredient(s) in the composition.  


Claim 3 of the `880 patent teaches a method of reducing hair loss and/or facilitating hair growth or hair regrowth comprising the steps of applying to skin of a mammal in need of such treatment a safe and effective amount of a composition comprising three components:  a) from about 0.01% to about 99.98% by weight of the admixture of an acid selected from the group consisting of intermediates of the Kreb cycle, non-Kreb cycle intermediate alpha-keto acid, derivatives thereof, salts thereof and mixtures thereof;   b) from about 0.01% to about 99.98% by weight of the admixture of an antioxidant; and  c) from about 0.01% to about 99.98% by weight of the admixture of a fatty acid mixture or fatty acid mixture source, wherein the alpha-keto acid is alpha-ketoglutaric acid. According to Applicants’ specification, alpha-
    PNG
    media_image2.png
    169
    351
    media_image2.png
    Greyscale
and alpha-ketoglutaric acid derivatives are alpha-ketoglutarate (α-KG).  In addition, alpha-ketoglutaric acid as the elected species also reads on the compound of Formula (I) 
    PNG
    media_image3.png
    141
    212
    media_image3.png
    Greyscale
of claims 3, and 4.

Claim 2 of the `112 patent discloses a method for treating disorders of hair follicles to prevent or inhibit hair loss and/or to promote hair growth and for treating skin diseases associated with disorders of hair follicles and hair growth, said method comprising administering an effective treating amount of ornithine alpha-ketoglutarate (OKG) 
    PNG
    media_image4.png
    89
    552
    media_image4.png
    Greyscale
and a toxicologically safe carrier selected from the group consisting of aliphatic alcohols having from 2 to 15 carbon atoms, polyols having from 2 to 15 carbon atoms, oil bodies and combinations thereof to a mammal. Claim 6 of the `112 patent teaches said mammal is human.   The `112 patent also teaches the method is suitable for treating skin diseases or disorders mediated by hair follicle metabolism, see col. 4, lns. 37-38. It is well-known to one ordinary skilled in the art that disorders mediated by hair follicle metabolism include “age-related hair loss or pigmentation loss in a subject” because hair follicles are structures in the skin that make and grow hair, see “Aging changes in hair and nails”, Medical Encyclopedia, downloaded 08/02/2021 “Medical Encyclopedia”.  In addition, the `112 patent teaches the topical composition comprising a toxicologically safe carrier selected from the group consisting of aliphatic alcohols having from 2 to 15 carbon atoms, polyols having from 2 to 15 carbon atoms.  The `112 discloses that OKG shows the highest activity at a working concentration of about 0.01% by weight (b.w.) to about 5H4O5) is 144.   Therefore, claimed concentration of 1 mM to 50 mM OKG reads on the preferred concentration of 0.05% b.w. to about 0.1% b.w.  In terms of the topical composition that does not contain a fatty acid, the composition of the `112 does not comprises a fatty acid, see Examples 1-6.  

The difference between Applicants’ claims 1-3 of the `880 patent is that the prior art teaches the topical composition used for treating hair loss comprises component c) from about 0.01% to about 99.98% by weight of the admixture of a fatty acid mixture or fatty acid mixture source, while amended claims 1, and 3 include a proviso “wherein the topical composition does not contain a fatty acid.”  

However, Applicants’ claims 1-4 would have been obvious over the `880 patent because the prior art teaches the amount of a fatty acid mixture or fatty acid mixture source may be at very low level of 0.01%, which does not play significant active role as an active ingredient in the optical composition in the claimed method.  The `880 patent discloses that alpha-keto acid is an active ingredient in the optical composition.   This conclusion is further described and suggested in the `112 patent, which teaches a fatty acid mixture is an optional pharmaceutical acceptable carrier in the topical formulation, and the composition of Examples 1-6 does not comprises a fatty acid.   The `112 patent teaches that the pharmaceutical acceptable carrier in the topical formulation can be aliphatic alcohols having from 2 to 15 carbon atoms, polyols having from 2 to 15 carbon atoms, see claim 2 of the `112 patent.  

In terms of claim 5, wherein R1 is –OR7, wherein R7 is –H, the compound can be alpha-ketoglutaric acid 
    PNG
    media_image5.png
    154
    320
    media_image5.png
    Greyscale
.  
alpha-ketoglutaric acid (elected species) reads on the claimed compound.  
In terms of claims 10-11, claim 3 of the `880 patent teaches the concentration of alpha-ketoglutaric acid from about 0.01% to about 99.98% by weight of the admixture.
In terms of claim 12, the `880 patent (claims 13-14) teaches the topical composition is ointments, pastes, gels, jellies, serums, aerosol and non-aerosol sprays, foams, creams, or lotions.
In terms of claim 15, the `880 patent does not specifically mention the area for administration the topical composition is the area that is absent of hair due to a disease or condition that decreases or inhibits hair growth, an injury, chemotherapy and/or radiation therapy, or surgery.  Instead, claim 3 of the `880 patent teaches the area for administration the topical composition is the area in need of such treatment, and one ordinary skilled in the art would have known the area for administration the topical composition.
In terms of claims 23-28, claim 3 of the `880 patent teaches the concentration of alpha-ketoglutaric acid from about 0.01% to about 99.98% by weight of the admixture.  In addition, the claimed concentration is taught and/or suggested by the `112 patent, which teaches the working concentration of OKG about 0.01% by weight (b.w.) to about 1% b.w., preferably about 0.05% b.w. to about 0.1% b.w. all calculated on the total cultivation medium (col. 2, ln. 25-32). 
Generally differences in concentration or dosage will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  In re Williams, 36 F.2d 436, 438 (CCPA 1929). See MPEP 2144.05
The decision In re Aller, 220 F.2d 454, 456,105 USPQ 233, 235 (CCPA 1955) goes into significant detail about changes in concentration and clearly indicates that the burden is on applicant to show criticality of these changes as a result that is different in kind and not merely different in degree:
"Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al, 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 C.C.P.A. (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 C.C.P.A. (Patents) 1193, 156 F.2d 72, 70 USPQ 204.
However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art.  In re Sola, 22 C.C.P.A. (Patents) 1313, 77 F.2d 627, 25 USPQ 433 ; In re Normann et al., 32 C.C.P.A. (Patents) 1248,150 F.2d 708, 66 USPQ308; In re Irmscher, 32 C.C.P.A. (Patents) 1259,150 F.2d 705, 66 USPQ 314 . More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App.  Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11, 57 USPQ 136 ." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)"
In the absence of unexpected results, one of ordinary skill in the art at the time of the invention would have been motivated to optimize the amount of the components, pyridoxine, magnesium chloride, and folic acid in view of the teachings in Lange and said optimization could have been accomplished by one of ordinary skill in the art through routine experimentation.  Therefore, the `880 patent and the `112 patent as a whole would have rendered claims 1-5, 7-12, 15, and 21-28 prima facie obvious.

Conclusions
Claims 1-5, 7-12, 15, and 21-28 are rejected.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731